Per Curiam:
The plaintiff was hurt so as to suffer seriously with marked enfeeblement. But the verdict indicates that compensation was extended to the conceded paralysis. Such finding controverts the views of several men of special knowledge and experience and depends on the opinions of physicians of good repute in general practice, but limited in technical knowledge of the subject under consideration. Hence, the verdict is against the weight of the evidence. To the lay mind it may appear that the blow had some causative relation to the apoplexy with consequent paralysis, either eventuating in it after distressing illness, or contributing to it by overtaxing and thereby enfeebling parts, perchance predisposed by disease. But such conclusion can be reached legally only by the opinion of persons who are by study and experience prepared to trace the effect of the blow from its delivery to the consummation of injury. In that regard the defendant has the preponderance of evidence. The judgment and order should be reversed and a new trial granted, costs to abide the event. Burr, Thomas, Carr and Stapleton, JJ., concurred; *951Rich, J., dissented. Judgment and order reversed and new trial granted, costs to abide the event.